Name: Commission Regulation (EEC) No 1090/84 of 18 April 1984 on the monetary compensatory amounts applicable in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 4. 84 Official Journal of the European Communities No L 106/43 COMMISSION REGULATION (EEC) No 1090/84 of 18 April 1984 on the monetary compensatory amounts applicable in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas Article 2 (3) (b) of Regulation (EEC) No 974/71 made it possible for the neutral margin for monetary compensatory amounts for the wine sector to be widened to a maximum of five points ; Whereas Commission Regulation (EEC) No 900/84 of 31 March 1984 fixing the monetary compensatory amounts and certain coefficients and rates required for their application (3) retained the old rules of calculation on a temporary basis pending careful study of the economic factors in the sector ; Whereas it is apparent from examination of the opera ­ tion of the common organization of the market that in the present situation the neutral margin can be set at five points for both positive and negative monetary compensatory amounts without causing any distur ­ bance to trade ; Whereas the monetary compensatory amount is at present calculated on the basis of the activating price ; whereas the situation as regards prices in the wine sector necessitates an adjustment of the basis of calcu ­ lation : whereas in the future the basis should be the minimum guaranteed price, which is 82 % of the guide price and is closer to the level that the common organization of the market tends to maintain ; Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84, as last amended by Regulation (EEC) No 1050/84 (4), and corrected by Regulation (EEC) No 1071 /84 (*), should be adjusted to take account of the new situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of calculation of the monetary compensatory amounts applicable in the wine sector, the real negative and positive monetary gaps shall be reduced by a neutral margin of five points . Article 2 1 . Part 6 of Annex I to Regulation (EEC) No 900/84 is replaced by the contents of Annex I to this Regulation . 2 . Annex II to Regulation (EEC) No 900/84 is replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on 23 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p. 11 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . ( 3) OJ No L 92, 2. 4 . 1984, p. 2 . O OJ No L 102, 14. 4 . 1984, p. 38 . O OJ No L 105, 18 . 4. 1984, p. 14. A N N E X I P A R T 6 W IN E M on et ar y co m pe ns at or y am ou nt s No L 106 / 44 Official Journal of the European Communities 19 . 4 . 84 C C T he ad in g N o D es cr ip tio n A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts A m ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts G er m an y D M N et he rl an ds F1 D en m ar k D k r U n it ed K in gd om £ Be lg iu m / Lu xe m bo ur g B fr s/ Lf rs Ir el an d £ Ir l Ita ly L it F ra nc e F F G re ec e D r ex 22 .0 5 B ex 22 .0 5 C I W in e pu t up in co nt ai ne rs of m or e th an th re e li tr es (a) Ta bl e w in e (') : % vo l/ hl  17 ,9 (1 ) Ty pe R III 0 hi 6, 44 28 6, 5 (2 ) Ty pe s A II an d A III (2) hi 9, 19 40 8, 8 (3 ) O th er % vo l/ hl  17 ,9 (b ) Re d, ro se an d w hi te w in e fro m th ird co u n tr ie s : I I (1 ) Pr es en te d in th e do cu m en t V. I or V A un de r th e na m e Po rtu gi es er hi 6, 44 28 6, 5 (2 ) Pr es en te d in th e do cu m en t V. I or V. A un de r th e na m e Ri es lin g or Sy lv an er hi 9, 19 40 8, 8 (3 ) O th er % vo l/ hl  17 ,9 ex 22 .0 5 C II (a) Ta bl e w in e (') % vo l/ hl 17 ,9 (b ) Re d, ro se an d w hi te w in e fro m th ird co u n tr ie s % vo l/ hl  17 ,9 (') As de fin ed un de r N o 11 of A nn ex II to Re gu la tio n (E EC ) N o 33 7/ 79 . (2) As de fin ed in Re gu la tio n (E EC ) N o 34 0/ 79 . 19. 4. 84 Official Journal of the European Communities No L 106/45 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,932 0,974 1,020  Milk and milk products 0,921 0,965     1,010    Pigmeat 0,902 0,942 0,963  0,990 1,018  ' 1,119   Sugar 0,902 0,942 0,963  0,990 1,018 1,044 1,119   Cereals 0,897 0,938 0,963  0,990 1,018 1,044 1,119   Eggs and poultry and albumins 0,902 0,942 0,963  0,990 1,018 1,044 1,119   Wine 0,942 |-!I --\-l 1,084   Under Regulation (EEC) No 3033/80 : Il\\ \\  For the levies : 0,897 0,938 0,963  0,990  1,010    For the refunds : for all countries the coefficient valid for the relevant basic product